 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Jan 08, 2020
 4
                                                                       SEAN F. MCAVOY, CLERK


 5
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   KATHLEEN R.,1                                   No.   4:19-CV-5163-EFS

 9                                Plaintiff,
                                                     ORDER GRANTING THE PARTIES’
10                                                   STIPULATED MOTION FOR
                     v.
11                                                   REMAND PURSUANT TO
     ANDREW M. SAUL, Commissioner of                 SENTENCE FOUR OF 42 U.S.C. §
12   Social Security,                                405(g)

13                                Defendant.
14

15
              On January 8, 2020, the parties filed a Stipulated Motion for Remand. ECF
16
     No. 15. The parties agree that the matter should be reversed and remanded to the
17

18   Commissioner of Social Security pursuant to sentence four of 42 U.S.C. § 405(g)

19   for further administrative proceedings before an administrative law judge (ALJ)

20   for a de novo hearing and a new decision as to Plaintiff Kathleen R.’s application
21
     for disability insurance benefits and supplemental security income under Titles II
22
     and XVI of the Social Security Act. As part of this de novo hearing on remand, the
23

24
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
25

26   first name and last initial or by “Plaintiff.” See LCivR 5.2(c).




                                                                                          ORDER - 1
 1   ALJ is to take further action to complete the administrative record, including
 2
     allowing Plaintiff the opportunities to submit additional evidence and for a
 3
     hearing, and obtaining supplemental evidence from a vocational expert and
 4
     clarifying any conflicts between the testimony of the vocational expert and the
 5
     Dictionary of Occupational Titles. The parties also agree that Plaintiff is entitled
 6

 7   to reasonable attorney fees and costs under the Equal Access to Justice Act, 28

 8   U.S.C. § 2412(d), upon proper request to the Court.
 9         Consistent with the parties’ agreement, IT IS HEREBY ORDERED:
10
           1.     The parties’ Stipulated Motion for Remand, ECF No. 15, is
11
                  GRANTED.
12
           2.     Judgment shall be entered for Plaintiff.
13

14         3.     This matter is REVERSED and REMANDED to the Commissioner

15                of Social Security for further administrative proceedings pursuant to

16                sentence four of 42 U.S.C. § 405(g). On remand, the ALJ is to 1) allow
17
                  Plaintiff the opportunities to submit additional evidence and for a
18
                  hearing; 2) reconsider the step-four determination, including
19
                  obtaining supplemental evidence from a vocational expert and
20

21                clarifying any conflicts between the testimony of the vocational

22                expert and the Dictionary of Occupational Titles, and, if necessary,

23                make a finding at step five; and 3) as necessary, reconsider steps one
24
                  through three of the disability determination process, Plaintiff’s RFC,
25

26




                                                                                ORDER - 2
 1                step four, and step five (if necessary). The ALJ is to then issue a new
 2
                  decision as to Plaintiff’s applications.
 3
           4.     All pending motions are DENIED AS MOOT.
 4
           5.     All hearings and deadlines are STRICKEN.
 5
           6.     If filed, the Court will consider Plaintiff’s motion for fees and
 6

 7                expenses under the Equal Access to Justice Act.

 8         7.     The Clerk’s Office is directed to CLOSE this file.
 9         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order
10
     and provide copies to all counsel.
11
           DATED this 8th day of January 2020.
12

13
                                    s/Edward F. Shea
14                                   EDWARD F. SHEA
                             Senior United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26




                                                                                 ORDER - 3
